DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 05 February 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

2.	Claims 2-19 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  The applicant’s amendments to independent claims 2, 11 overcome the prior art rejections based primarily on Bhattacharyya.  Specifically, the prior art of record does not teach or suggest, in combination with the other claim limitations, a high k gate dielectric layer containing hafnium and oxygen having silicon distributed therein, wherein the high k gate dielectric layer is directly on a semiconductor layer.


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws